       Case 3:20-cv-00457-MEM Document 17 Filed 12/11/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

SUSAN STEBBINS,                         :

                 Plaintiff              :    CIVIL ACTION NO. 3:20-457

       v.                               :           (MANNION, D.J.)

PHIL KAESER,                            :

                 Defendant              :


                                    ORDER

      Presently before the court is the report and recommendation

(“Report”), (Doc. 16), of Magistrate Judge Karoline Mehalchick, which

recommends the sua sponte dismissal of the plaintiff’s complaint for lack of

subject matter jurisdiction. No objections have been filed to the Report.

      When no objections are made to the report and recommendation of a

magistrate judge, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed.R.Civ.P. 72(b) advisory committee’s note; see also

Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,
        Case 3:20-cv-00457-MEM Document 17 Filed 12/11/20 Page 2 of 3




the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

      In her Report, Judge Mehalchick observes that, because the Complaint

asserts only a breach of contract claim with $2,723.12 in damages, the court

possesses neither federal question nor diversity jurisdiction over this action.

Accordingly, pursuant to Federal Rule of Civil Procedure 12(h)(3), Judge

Mehalchick recommends that the plaintiff’s complaint be dismissed without

prejudice for lack of subject matter jurisdiction. Additionally, Judge

Mehalchick recommends that the plaintiff’s pending motions for default and

for entry of default, (Doc. 7; Doc. 8), be denied as moot in light of the answer

the defendant filed on July 22, 2020, (Doc. 10).

      Having reviewed the Report of Judge Mehalchick, as well as the record

and pleadings, the court finds it to be legally sound and well-supported.

Therefore, the court will adopt the Report of Judge Mehalchick as the opinion

of this court.

      Accordingly, IT IS HEREBY ORDERED THAT:

      (1) Judge Mehalchick’s Report, (Doc. 16), is ADOPTED IN ITS

         ENTIRETY;




                                     -2-
            Case 3:20-cv-00457-MEM Document 17 Filed 12/11/20 Page 3 of 3




        (2) The plaintiff’s Complaint, (Doc. 1), is DISMISSED WITHOUT

             PREJUDICE;

        (3) The plaintiff’s motion for default, (Doc. 7), and motion for entry of

             default, (Doc. 8), are DENIED AS MOOT; and

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/   Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: December 11, 2020
20-457-01




                                        -3-
